DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 11/26/2021.
Claims 1 - 20 have been amended by Applicant.
Claims 1 - 20 are currently pending and have been examined.
THIS ACTION IS MADE FINAL. 

Response to Arguments

The prior 35 USC 112(b) rejection of all claims is withdrawn due to Applicants arguments and amendments.
With regard to the limitations of claims  1 -  20, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 11 - 17. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an 
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to the particular technological environment of making computer assisted credit based purchases. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
The argument that the invention recites a practical application is not persuasive. Remarks 13 - 15. The computer technology is not improved in the least by anything claimed herein, and the computer / computer equipment (GPS)  simply helps to automate the cargo space/shipping process.
The argument that the invention recites significantly more than the abstract idea is not persuasive. Remarks 15 - 17. There is no inventive concept set forth in the claims. Once again, the computer / computer equipment (GPS)  simply helps to automate the cargo space/shipping process.
Applicant's arguments pursuant to 35 USC 102 is moot. In light of Applicant's arguments and amendments, examiner has remapped the application pursuant to 35 USC 103. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 08/25/2021, and also respecting the pending amended claim set of 11/26/2021 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Objection to the Application
Applicant, Simpsx Technologies, LLC,  claims that it filed an Power of Attorney in this matter. The Docket in this matter does not reflect the same. Taking Applicant at its word, this action was performed. Going forward, if the Notice does not expressly find its way to the Docket in this matter, the next office action, if any, will simply be that the Applicant has filed a non-compliant response. Once again, Applicant may cure this situation by having a registered patent practitioner file a notice of appearance in this matter before any other filing to the docket is made by Applicant, notwithstanding that an attorney signed some of the latest filed Applicant documents. Alternatively, inventor Simpson may prosecute this matter pro se but needs to promptly correct in the record who the actual Applicant in this matter is. 
Appropriate correction is required.
Examiner Note
In addition to the above Objection to this Application, an examination of this application reveals that applicant has still not filed a Notice of Appearance of a registered practitioner. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31 , see above Objection), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. To the extent that further prosecution of this Application is warranted, Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Objection
Independent claim 9 appears to be mislabeled as an "Original" claim, but the same is amended consistent with independent claims 1 and 17.
Appropriate correction is required.
       
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 20  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 - 8 are directed to a method (process), claims 9 - 16 are directed to a system (machine), and claims 17 - 20 are directed to a CRM (machine). The independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 1 as the claim that represents the claimed invention for 35 USC 101 analysis, as it's sufficiently similar to independent system claim 9 and independent CRM claim 17.
Claim 1 as amended recites, in part, the limitations of:
receiving data; determining locations; determining routes; providing exchanges; providing storage capacities for cargo; comprising market data including bids and offers; transmitting data; receiving data regarding acceptance of bids / offers.
The claims recite an abstract idea, which is:
shipping items in available cargo space(s) on various routes, including making bids and offers thereto.
The several dependent claims either further refine the abstract idea of claims 1, 9, and 17, further apply computer elements as a tool to the abstract idea, and/or they further contain narrowing elements, as noted below:
utilize location data to aid delivery (claims 2, 10, 18); chosing available transportation modes (claims 3, 11, 19); utilize location data to aid delivery (claims 4, 12); generating a forward commodity contract (claims 5, 13);  receiving condition data and determining routes (claims 6, 14); exchanging spaces (claims 7, 15); conditions including cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, and/or highest safety and security level for route (claims 8, 16).  
The above cited abstract idea under its broadest reasonable interpretation falls into the category of a commercial interaction, which is one of the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components (i.e., "memory", "processors", "systems", and "GPS systems") to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea. The additional above detailed structural limitations of the independent claims are once again being applied to the abstract idea. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. Examiner notes that the addition via amendment of a GPS system to dependent claims 2 and 4 is done only in a generic fashion, without improvement one to any computer system, thus simply applies GPS system(s) to the abstract idea, without more. 
The independent claims as above lack any elements, whether computer related or not,  which are sufficient to amount to significantly more than the above stated abstract idea(s), either considered separately or as an ordered combination.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), whether considered separately or as an ordered combination. Examiner notes that the addition via amendment of a GPS system to dependent claims 2 and 4 is done only in a generic fashion, without improvement one to any computer system, thus simply applies GPS system(s) to the abstract idea, without more. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware (in both the independent and dependent claims) amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Additionally, the above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).
Examiner notes that various forms of identification in the Specification have not been incorporated into the claims, which may or may not be useful in terms of the present analysis.
Claims 1 - 20 are not patent-eligible pursuant to 35 USC 101.  

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1 - 4, 6 - 12, and 14 - 20 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1) in view of Narkulla (US20170293881A1), and in further view of Stefik  (US9213957B2).

Regarding claims 1, 9, 13:
Strimling discloses: 
receiving first location data and second location data from a first user, wherein the first location data corresponds to a first geographic location and the second location data corresponds to a second geographic location; Examiner, throughout this analysis, will use Broadest Reasonable Interpretation (BRI) of claim terms to interpret their meaning, and will hereinafter refer to such interpretation as "BRI", that said, the above claim limitation includes the meaning that a "user" informs a thing of two geographic locations,  .   .   .   ("The analysis tool may thus connect a wide range of consumers, producers and distribution intermediaries for streamlining the sale and/or distribution of goods by analyzing a distribution network to generate and present a set of options to a user. For example, the system may allow consumers to obtain visibility to both regional product availability and delivery charges to that consumer's specific location from a plurality of at least partially separate distribution channels in a multi-channel distribution network. The system may also or alternatively allow producers and distribution intermediaries in a multi-channel distribution network to gain visibility to demand distributions in a distribution system in order to increase the value obtained for a fixed supply of a delivered product.", [090]) and ("As shown the system 800 may be configured to receive a plurality of inputs, e.g. geographic data 820 and prioritization and filtering rules 822, used by the analysis system 200 to generate solution sets 238 a, 238 b, 238 c. For example, system may provide a consumer interface 802, a producer interface 803, a distribution intermediary interface 804, and a system interface 806. A consumer may submit demand parameters 808, and a solution set 238 a may be presented to the consumer based on, at least in part, one or more consumer definable criteria and/or parameters. The consumer may input a selection 810 of particular combination of product and delivery services from the interface and the system may interact with the consumer around order fulfillment and tracking 812.", [0117]);
determining a plurality of virtual hubs based on the first location data and the second location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the first location data and a second virtual hub based on the second location data; ("According to another embodiment of the present disclosure the distribution network 100 a configured to generate a solution set based on, at least in part, an aggregate demand from multiple consumers located at geographically different locations wherein a plurality of producers may bid for the right to supply product to that group of consumers in an auction format. The analysis system may determine time and/or costs associated with moving the product from producers to these consumers based on, at least in part, one or more of the analysis tool inputs representing the aggregate demand from multiple consumers, the set of distribution parameters and the set of producer bids.", [0105])  and see the above limitation's mapping;
determining one or more virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to the first virtual hub to a location corresponding to the second virtual hub;  Examiner interprets this limitation to include in its meaning establishing a disclosed route from one location to another, .   .   . ("Examples of transportation parameters may include: the mode of transport (for example truck, rail, ship, etc.), the routes/paths along roads, rail, water, etc., the type of product(s) transportable, the distances or areas serviced, cost parameters (cost per load, cost per mile, etc.), certification parameters, service parameters (relating to reliability, responsiveness, etc.), etc.", [0123]);
and the geolocation exchange corresponds to market depth data, the market depth data comprising data indicating at least a bid price or offer price provided by a second user for a respective geolocation exchange unit;  ("The system may issue a notice of auction 2603 to registered consumers and solicit redistributor bids for product 2610 and consumer bids for product 2604. The consumer bids 2604 may then be combined with distribution parameters 816 and supply parameters 812 by analysis system 200 to generate an initial solution set of options that may be filtered according to prioritization and filtering rules 822 to generate a solution set 238 b for presentation to producer. The producer may select 2614 from at least one of the options within the solution set and the supplier's selection may be communicated 2607 to the consumers and the order may be processed 2608.", [0160]) and ("As used herein, supply parameters 812 may represent broad set of information relating to product supply. Examples of supply parameters provided by a producer 812 include, but are not limited to: type of supply, which may include: external supply signals, such as an offer to sell product from a producer, harvester or primary source, an offer to sell product from a distributor or secondary source, a commitment to sell at a fixed price, a commitment to sell a volume at the best available price,", [0121]);
transmitting the market depth data for the qeolocation exchanqe to the first user; and     In light of the Specification, the said "market depth data" includes in its meaning a bid price and an offer price for the one or more geolocation exchange units,   .   .   .   ("The system may issue a notice of auction 2603 to registered consumers and solicit redistributor bids for product 2610 and consumer bids for product 2604. The consumer bids 2604 may then be combined with distribution parameters 816 and supply parameters 812 by analysis system 200 to generate an initial solution set of options that may be filtered according to prioritization and filtering rules 822 to generate a solution set 238 b for presentation to producer. The producer may select 2614 from at least one of the options within the solution set and the supplier's selection may be communicated 2607 to the consumers and the order may be processed 2608.", [0160]) and ("As used herein, supply parameters 812 may represent broad set of information relating to product supply. Examples of supply parameters provided by a producer 812 include, but are not limited to: type of supply, which may include: external supply signals, such as an offer to sell product from a producer, harvester or primary source, an offer to sell product from a distributor or secondary source, a commitment to sell at a fixed price, a commitment to sell a volume at the best available price,", [0121]) and ("Specifically with reference to timing options, the pricing offered to a producer or a consumer may be varied according to a fixed schedule, or with reference to an external index, such as a Consumer Price Index or publicly available commodities index.", [0144]);
receiving transaction input data from the first user, wherein the transaction input data comprises data indicating an acceptance by the first user of the bid price or offer price provided by the second user.  The said "market depth data" includes in its meaning a bid price and an offer price for the one or more geolocation exchange units,   .   .   .   ("In the illustrated exemplary embodiment, the distribution parameters may be designed to set regional minimum and auto-acceptance quantities based on a request's location.", [0150]) and ("For example, a consumer or a group of consumers could use this analysis system to conduct an auction whereby producers and/or distribution intermediaries are bidding competitively for the right to supply to that consumer. Similarly, a producer or group of producers could use this analysis system to conduct an auction whereby consumers and/or distribution intermediaries are competitively bidding for the opportunity to buy product and/or services. Finally, a distribution intermediary may conduct auctions whereby consumers and/or producers are competitively bidding for product contracts and distribution services. ", [0159]) and ("The geographic location of specific points; point-to-point distances (via air, road, straight line or other means); travel times between points; travel costs between points (if previously developed); minimum quantity levels by location; auto-acceptance quantity levels by location; and other geographic data.", [0125]).
Strimling   does not expressly disclose, but Narkulla teaches:
of providing a geolocation exchange for one or more geolocation exchange units based on the one or more virtual hub routes, wherein: the one or more geolocation exchange units correspond to space capacity along the one or more virtual hub routes,    (" Broadly, the property holders provide warehousing space, and indicate available space and pricing data to platform 110. Platform 110 provides warehousing space information to retailers 130, who purchase storage space for the storage of products. In some cases, the retailers 130 also provide storage space, either by placing it up for rental or by storing their own products in such storage space (which may correspond to “purchase” of storage space at a price of 0). The purchase of storage space may be in exchange for money, and/or “in kind” purchase; for example, a retailer may provide storage space to the system in exchange for other storage space elsewhere. The retailers 130 store products in the storage spaces registered with the system, and receive purchase orders from customers 135. The retailers 130 notify the platform 110 of a delivery request of a product to be delivered to a customer address. The platform 110 notifies one or more fulfillers 140 of the delivery request, and the fulfillers 140 respond by picking up the products for delivery, which may be tracked by the platform, and delivering the products to the customers 135.", [037]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Narkulla because Strimling would be more efficient if it had the ability to trade/exchange space units along a route as in Narkulla. ("The purchase of storage space may be in exchange for money, and/or “in kind” purchase; for example, a retailer may provide storage space to the system in exchange for other storage space elsewhere. The retailers 130 store products in the storage spaces registered with the system, and receive purchase orders from customers 135. The retailers 130 notify the platform 110 of a delivery request of a product to be delivered to a customer address. The platform 110 notifies one or more fulfillers 140 of the delivery request, and the fulfillers 140 respond by picking up the products for delivery, which may be tracked by the platform, and delivering the products to the customers 135.", [037] of Narkulla.

The combination of Strimling   and Narkulla does not expressly disclose, but Stefik teaches:
wherein the space capacity comprises curb side capacity, sidewalk capacity, parking capacity, or combinations thereof;  ("A computer-implemented method for system and method for providing just-in-time loading zone parking is provided. A next delivery destination for a delivery driver is determined. A just-in-time parking reservation at the next delivery destination is booked. The just-in-time parking reservation includes a parking location and start time. A time of arrival by the delivery driver at the parking location is estimated. An amount of time between the estimated time of arrival and the start time of the just-in-time parking reservation is determined. Parking in the parking location by other drivers is permitted when the estimated time of departure is sufficiently prior to the start time of the just-in-time parking reservation.", [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the combination of Strimling and Narkulla to incorporate the teachings of Stefik, because the resulting combination would be more efficient and versatile if it had a space specifically designated for offloading product whenever necessary. ("When a delivery vehicle is en route and a short time away from a delivery destination, a loading zone management service disallows other short-term parking in a parking space or set of contiguous spaces located at the delivery location. Availability indicators that show potential parkers that the parking space is reserved as a loading zone. After the delivery vehicle leaves, the service allocates the parking space back to short-term parking.", [col. 2: 22 - 30] of  Stefik.).


Regarding claims 2,10,18:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 1,9,17, respectively:
Narkulla further teaches: 
further comprisinq determininq locations for the first user and the second user using a satellite navigation system in order to complete a physical delivery corresponding to the respective geolocation exchange unit for the first user and the second user.  ("The mobile app 240 comprises tracking software which tracks the fulfiller in real time while the app 240 is running on the mobile device. This tracking may include, for example, GPS geolocation. The tracking information is relayed to fulfiller API 211, which uses it to determine the location of the fulfiller. This determination allows the fulfiller API 211 to recommend fulfillers to retailers based on their proximity to a warehouse, so as to minimize required travel time for pickup. The tracking of fulfillers also allows fulfiller API 211 to consolidate multiple deliveries (including deliveries for different retailers) to a single fulfiller, so as to avoid duplicative trips.", [049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Narkulla because Strimling would be more efficient if it had the ability to trade/exchange space units along a route as in Narkulla. ("The purchase of storage space may be in exchange for money, and/or “in kind” purchase; for example, a retailer may provide storage space to the system in exchange for other storage space elsewhere. The retailers 130 store products in the storage spaces registered with the system, and receive purchase orders from customers 135. The retailers 130 notify the platform 110 of a delivery request of a product to be delivered to a customer address. The platform 110 notifies one or more fulfillers 140 of the delivery request, and the fulfillers 140 respond by picking up the products for delivery, which may be tracked by the platform, and delivering the products to the customers 135.", [037] of Narkulla. 
Regarding claims 3,11,19:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 1,9,17, respectively:
Strimling further teaches: 
receiving transportation mode data from the first user, wherein the transportation mode data comprises data indicatinq a selection by the first user of one or more transportation modes for use with the space capacity corresponding to the respective geolocation exchange unit, wherein the one or more transportation modes comprise an automobile, an aircraft, an autonomous vehicle, a motorcycle, a bicycle, a boat, a bus, a taxicab, a drone, an unmanned aircraft, or a delivery vehicle.  ("A system and method for aggregating delivery of goods or services may be implemented using an aggregate delivery coordination system accessed through a computer network by users interested in participating in pooling activities. The coordination system receives inputs from users interested in participating and presents pooling activity information to the users in response to the user inputs. The coordination system also coordinates pooling activities between respective groups of the users to establish pooling activity delivery options aggregating delivery of goods or services for the respective groups. The coordination system further notifies the groups of users of completed pooling activities  and the delivery options established for those groups.", [ABSTRACT]) and ("t may also be beneficial to permutate customer preference relating to distribution parameters, to generate requests for product delivered by various modes, such as by truck, railcar or other means, or to generate requests for product delivered using a specific class of vehicle or specific affiliated delivery service provider.", [0145]). 
     
Regarding claims 4,12,20:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 1,9,17, respectively:
Narkulla further teaches: 
wherein the first location data, the second location data, or both are determined using a satellite navigation system. ("The mobile app 240 comprises tracking software which tracks the fulfiller in real time while the app 240 is running on the mobile device. This tracking may include, for example, GPS geolocation. The tracking information is relayed to fulfiller API 211, which uses it to determine the location of the fulfiller. This determination allows the fulfiller API 211 to recommend fulfillers to retailers based on their proximity to a warehouse, so as to minimize required travel time for pickup. The tracking of fulfillers also allows fulfiller API 211 to consolidate multiple deliveries (including deliveries for different retailers) to a single fulfiller, so as to avoid duplicative trips.", [049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Strimling to incorporate the teachings of Narkulla because Strimling would be more efficient if it had the ability to utilize GPS as done in Narkulla. ("This determination allows the fulfiller API 211 to recommend fulfillers to retailers based on their proximity to a warehouse, so as to minimize required travel time for pickup.  [049] of Narkulla. 
Regarding claims 6,14:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 1,9, respectively:
Strimling further teaches: 
wherein determining the one or more virtual hub routes comprises: receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling between the first virtual hub and the second virtual hub: and  determining one or more virtual hub routes based on the plurality of virtual hubs and the constraint data.  ("Examples of transportation parameters may include: the mode of transport (for example truck, rail, ship, etc.), the routes/paths along roads, rail, water, etc., the type of product(s) transportable, the distances or areas serviced, cost parameters (cost per load, cost per mile, etc.), certification parameters, service parameters (relating to reliability, responsiveness, etc.), etc.", [0123]).
Regarding claims 7,15:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 6,14, respectively:
Strimling further teaches: 
wherein providing the geolocation exchanqe comprises providing the geolocation exchanqe for the one or more geolocation exchange units based on the constraint data and the one or more virtual hub routes. Examiner uses BRI to interpret this claim to include in its meaning that a so called "geolocation exchange unit" (aka a cargo space) travels along a certain route,   .   .   .   ("The popup balloon 3912 may further include an indication of remaining space available on the truck, if any, e.g., by volume and/or by weight, and a cost per volume and/or weight for shipping products on the truck. The popup balloon 3912 may include a link to other functions such as joining the truck. An icon signifying a truck associated with a drop location may remain on the Map page until removed by a System Administrator. For example, a System Administrator may remove an associated truck icon after the truck has delivered a load.", [0193]).  
Regarding claims 8,16:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 6,14, respectively:
Strimling further teaches: 
wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, or combination thereof. ("FIG. 45 is another screen shot of a consumer interface for joining a truckload.", [050]). 

Claims 5, 13 are rejected pursuant to 35 USC 103 as being unpatentable over Strimling (US20100114790A1) in view of Narkulla (US20170293881A1), in further view of Stefik  (US9213957B2), and in further view of Alvarado  (US7634442B2) 

Regarding claims 5,13:
The combination of Strimling, Narkulla and Stefik teach the limitations of claims 1,9, respectively:
That combination does not expressly disclose, but Alvarado  teaches:
generating a forward commodity contract based on the received transaction input data , wherein the forward commodity contract is for physical delivery of the respective geolocation exchange unit.  ("A system, method, software, and portfolios for managing risk in markets relating to a commodity delivered over a network are described,", [ABSTRACT]) and ("These and other needs are addressed by the present invention, in which a combination of multiple price risk instruments, e.g. futures contracts, congestion compensation contracts, etc., is selected in a particular proportion that reduces or even eliminates the Spatial Price Risk associated with congestion.", [SUMMARY OF INVENTION]) and ("In TCC auctions, TCCs are auctioned off by an Independent System Operator (ISO) for forward periods and, thus, represent forward contracts. Also, one-sided TCCs (or TCC options) with a Zero strike price can also be sold by the ISO. FIG. 10 illustrates a flow chart for implementing an exemplary strategy according to embodiments of the present invention.", [col 27: 67 - col. 28: 6]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified the above referenced combination to incorporate the teachings of Alvarado because the said combination would be more efficient if it were to expressly incorporate forward contracts which are common in the shipping/freight space/delivery industry. 



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Dube (US20160321609A1) - A method includes obtaining a demand specification specifying a plurality of multi-modal freight shipment scenarios, each of the multi-modal freight shipment scenarios including at least a destination and an origin, generating, with a booking tool, a plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using route information from a carrier database, determining a plurality of business compliant routes among the plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using a rules specification specifying different business rules for each of the multi-modal freight shipment scenarios, comparing the multi-modal freight shipment scenarios by the business compliant routes determined for each respective one of the multi-modal freight shipment scenarios, and identifying at least one business rule, among the different business rules, affecting an aggregate cost-savings using the comparison of the multi-modal freight shipment scenarios. 
Burnett (US20160224935A1) - A system for optimizing selection of a carrier for a shipment at a shipment location includes an interaction optimization platform. The interaction optimization platform has a carrier interface and a progress interface. The carrier interface is configured to display, on a carrier display device, carrier data fields for receiving carrier information regarding equipment capabilities and/or availability corresponding to a carrier. The progress interface is configured to display, on the shipper display device, shipment information comprising the shipment location. A server is configured to, by execution of the interaction optimization platform, perform operations including receiving electronic data comprising the shipment information. Also, the server compares the shipment location to locations stored in a server memory. Data is transmitted to the carrier interface that includes an indication that the shipment location is within a predefined distance from at least one of the locations and also transmitting location features including a location name.
Pollak (US20140324633A1) - A computer system and associated methods for implementing an online freight services marketplace. Freight service offerings posted to the marketplace by carriers are matched to freight service requests from shippers. Compound service offerings are formed from freight service offerings having service parameters (lane, space, transit time, availability, price, and status) that accommodate load parameters (origin, destination, size, and weight) of the freight service request. Compound service offerings selected by the shipper are provisioned and reserved for subsequent dispatch. Role-based access controls within the marketplace restrict visibility of confidential information, such as carrier pricing and shipper identity. Automatic freight transaction facilitation includes shipper payment processing and shipping document generation. Status tracking capability may be augmented with alert messaging and/or in-transit re-planning to minimize the impact of common issues that threaten to defeat a shipment in progress..
Betancourt (US20120078743A1) - A marketplace may be provided to allow posting of transport jobs and bidding on various aspects of the transport jobs. For example, a carrier may bid on transportation of cargo while fuel providers may bid on the fuel provision. In some arrangements, the carriers may solicit bids for a fueling portion of a transport job that they wish to bid on, have already bid on or have won. Transport may correspond to the physical conveyance of cargo from origin to destination and may include vehicle costs, driver costs, carrier fees and the like. Fuel costs may refer to the cost of fuel and/or pumping fees. A system may automatically generate suggested routes for transport and determine a projected amount of fuel needed for the trip. Additionally, the system may automatically identify potential or projected refueling locations and select refueling stations or providers based thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698